DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
The Applicant states that Koch, Song and Davis, alone or as a combination, does not teach the claim limitations of “determining a smoothed average of the orthogonal components of the acceleration signal; and detecting imbalance based on the smoothed average of the orthogonal components of the acceleration signal” in claims 13 and 20.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instance application, the Applicant merely states that the prior art does not teach the particular claim limitations and does not point out why the prior art does not teach the claim limitations.  Furthermore, as seen in detail below, Davis does teach determining the smoothed average of a signal and using said smoothed average to determining the imbalance of the system/apparatus.  For such reason, the 103 rejections of claims 13 and 20 are deemed proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20 state “the orthogonal components of the acceleration signal”.  It is unclear whether the orthogonal components of the acceleration signal is the same as the radial force component or something else.  For examination purposes, the Examiner will interpret the limitation in question as “the orthogonal components of the acceleration signal” being the same as the radial force component.
Claims 15 and 18-19 are also rejected due to dependency on claim 13 and claims 21-24 are also rejected due to dependency on claim 20.

Claim Objections
	Claim 13 is objected to because of the following informalities:
	- Claim 13 states “the second sensor, arranged on the stator”. Should be written as “the second sensor, arranged on a stator”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 5,659,136; “Koch”) in view of Song et al. (US 20080272765; “Song”) in further view of Davis et al. (US 20150284895; hereinafter “Davis”) 
Regarding independent claim 13, Koch teaches a rotating machine (1-2 and internal parts of rotor driving arrangement 3; Figure 1; Column 1, Lines 8-18 and Column 4, Lines 3-22) in a stationary housing (7, 9-10 and 19; Figure 1) comprising: 
a device (4-6; Figure 1) for monitoring and detecting an imbalance (Column 1, Lines 8-18 and Column 4, Lines 3-22) of the rotating machine (1-2 and internal parts of rotor driving arrangement 3; Figure 1; Column 1, Lines 8-18 and Column 4, Lines 3-22), the device (4-6) includes a first sensor (5; Figure 1) and a second sensor (4; Figure 1), the first sensor (5) is an acceleration sensor (Column 4, Lines 28-30) arranged directly on the housing (sensor 5 is placed in the element 19 which makes up part of the housing 7, 9-10 and 19; Figure 1) of the rotating machine (1-2 and internal parts of rotor driving arrangement 3; Figure 1) to detect acceleration signals (Column 4, Lines 21-38) of the housing (7, 9-10 and 19; Figure 1), the second sensor (4; Figure 1) simultaneously (Column 5, Lines 28-45) detects signals (Sd) for the determination of the rotation speed (Column 5, Lines 28-45) of a rotating body (internal part of rotor driving arrangement 3; Column 5, Lines 28-45) of the rotating machine (1-2 and internal parts of rotor driving arrangement 3; Figure 1); and 
circuitry (6; Figure 1) receives the sensor signals (Sb, Sd) (the output of sensors 5 and 4 are received by the signal evaluation means 6, which is a digital computer; Column 6, Lines 42-57), the circuitry (6; Figure 1):
 evaluates the correlation of the two signals (Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) and, in particular, to acquire the acceleration component (the output of the bandpass filter 11 will contain the amplitude of the output signal of the sensor 5, i.e. the acceleration component; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) in a radial direction (due to the placement of the acceleration sensor 5 on the surface of housing 19 of the stationary housing 7, 9-10 and 19, the acceleration sensor 5 will measure an acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) due to the imbalance that circulates with the determined rotation speed (Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12); and 
evaluates the acceleration (Column 4, Lines 54-65; Column 5, Line 51 -  Column 6, Line 12) limited to the 1st order excitation (as understood from the original disclosure of the instant application and the interview had with the applicants representative, the 1st order excitation is in fact the circulating radial force component caused by rotation of the rotating body; therefore, since the acceleration sensor 5 measures the acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19, then the components 11-15 of the circuitry 6 shown in Figure 1 are used to evaluate the obtained acceleration signal that is limited to circulating radial force component caused by rotation of the rotating body i.e. parts 1-2 and internal parts of rotor driving arrangement 3; Column 4, Lines 54-65; Column 5, Line 51 -  Column 6, Line 12), circulating radial force component (due to the placement of the acceleration sensor 5 on the surface of housing 19 of the stationary housing 7, 9-10 and 19, the acceleration sensor 5 will measure an acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) caused by rotation of a rotating body of the rotating machine (the parts 1-2 and internal parts of rotor driving arrangement 3 will be rotated and, based on the rotation, vibration in the radial direction of the stationary housing 7, 9-10 and 19 is created when an imbalance is present; Figure 1), and interfering influences caused by external excitation are blocked out (via bandpass filter 11 and associated control signal “ωm” because only acceleration signals that correspond to control signal “ωm” are evaluated and every other signal, caused even by an external excitation, are blocked/negated since they do not include “ωm”; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) by the circuitry (performed by bandpass filter 11 of circuitry 6; See Figure 1), and if a2Application No.: 15/951,264Docket No.: 4191-000126-US predetermined threshold value, with a radial acceleration component is exceeded, an imbalance is detected (when the rectified acceleration signal, which is obtained due to a radial acceleration, demonstrates a change in amplitude, the differential element 14 will send a signal to the imbalance response element 15 that an imbalance is determined or detected; therefore, when the rectified acceleration signal increases above a constant outputted amplitude value of the rectified acceleration signal, an imbalance is detected; Column 5, Line 65 – Column 6, Line 12); and the orthogonal components of the acceleration signal (due to the placement of the acceleration sensor 5 on the surface of housing 19 of the stationary housing 7, 9-10 and 19, the acceleration sensor 5 will measure an acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19 and output an acceleration having the corresponding orthogonal components; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12).
Koch teaches the circuitry, the second sensor and the orthogonal components of the acceleration signal but does not expressly teach determining a smoothed average of the signal, detecting imbalance based on the smoothed average of the signal, the second sensor is arranged on a stator and the circuitry being a microcontroller.
However, Song teaches the second sensor (105; Figure 1) is arranged on a stator (101 and 106; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Song’s second sensor arranged on Koch’s stator since conventional methods to measure speed through the use of tachometers/tachogenerators produce noise in the speed signals when the motor changes speed, the usage of Song’s sensor will increase space efficiency, reduce footprint of the apparatus and provide higher reliability when determining the speed of the motor (See Song [0007, 0010, 0014, 0031-0032,0036]).
The combination of Koch and Song teach the circuitry and the orthogonal components of the acceleration signal but does not expressly teach determining a smoothed average of the signal, detecting imbalance based on the smoothed average of the signal, and the circuitry being a microcontroller.
However, Davis teaches that it is known in the art to use microcontrollers ([0056]), determining a smoothed average of the signal ([0043, 0095-0096]), and detecting imbalance based on the smoothed average of the signal ([0043, 0095-0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Davis’s microcontroller implemented as Koch and Song’s circuitry and Davis’s smoothed average used to detect Koch and Song’s imbalance since microcontrollers make it economical to digitally control, they are a popular conventional means well suited for long lasting battery applications and/or low power consumption and are small in size, thus reducing the overall footprint of the apparatus; and the averaging would provide enough data throughout time to determine that an actual imbalance of the system is present rather than using a single instance of time to determine an imbalance (which could lead to a faulty determination of imbalance), this increases the systems reliability and efficiency of determining an imbalance.

Regarding claim 15, the combination of Koch, Song and Davis teaches the second sensor (105; Figure 1: Song) is a Hall sensor (Abstract; [0006, 0020]: Song).

Regarding claim 18, the combination of Koch, Song and Davis teach a signal conditioning unit (13; Figure 1: Koch) for signal conditioning of the signals (the signal outputted by the bandpass filter 11 is rectified, i.e. conditioned, by the rectifier 13; Column 4, Lines 28-65, Column 5, Line 58 – Column 6, Line 12: Koch) evaluated by the microcontroller (6; Figure 1: Koch and [0056]: Davis).

Regarding claim 19, the combination of Koch, Song and Davis teach comprising a signal processing unit (14; Figure 1: Koch) for signal processing (Column 4, Lines 28-65, Column 5, Line 58 – Column 6, Line 12: Koch) the signals conditioned by the microcontroller (Column 4, Lines 28-65, Column 5, Line 58 – Column 6, Line 12: Koch and [0056]: Davis).

Regarding independent claim 20, Koch teaches a method (Abstract) for the sensor diagnostic monitoring and detection of an imbalance (Abstract) of a rotating machine (1-2 and internal parts of rotor driving arrangement 3; Figure 1; Column 1, Lines 8-18 and Column 4, Lines 3-22; Column 5, Line 22 – Column 6, Line 12) in a stationary housing (7, 9-10 and 19; Figure 1) comprising the steps of: 
(a) detecting acceleration signals (Column 4, Lines 21-38) of the housing (7, 9-10 and 19; Figure 1) by a first sensor (acceleration sensor 5; Column 4, Lines 23-32; See Figure 1) arranged directly on the housing (sensor 5 is placed on element 19 of the stationary housing 7, 9-10 and 19; Figure 1);
 (b) detecting signals (Column 5, Lines 28-45) for the determination of a rotation speed (Column 5, Lines 28-45) of a rotating body (internal part of rotor driving arrangement 3; Column 5, Lines 28-45) of the rotating machine (1-2 and internal parts of rotor driving arrangement 3; Figure 1) by a second sensor (sensor 4; Figure 1; Column 5, Lines 28-45); 
(c) supplying and evaluating the sensor signals (Column 4, Lines 2-22; Column 5, Line 22 – Column 6, Line 12; Column 6, Lines 42-57) by an evaluation unit (signal evaluation means 6 receives the signals from sensors 4 and 5; Column 4, Lines 2-22; Column 5, Line 22 – Column 6, Line 12; Column 6, Lines 42-57; Figure 1) that evaluates the correlation of the two signals (Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) and, in particular, to acquire the acceleration component (the output of the bandpass filter 11 will contain the amplitude of the output signal of the sensor 5, i.e. the acceleration component; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) in a radial direction (due to the placement of the acceleration sensor 5 on the surface of housing 19 of the stationary housing 7, 9-10 and 19, the acceleration sensor 5 will measure an acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) due to the imbalance that circulates with the determined rotation speed (Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12); and 
(d) evaluating the acceleration (Column 4, Lines 54-65; Column 5, Line 51 -  Column 6, Line 12) limited to the 1st order excitation (as understood from the original disclosure of the instant application and the interview had with the applicants representative, the 1st order excitation is in fact the circulating radial force component caused by rotation of the rotating body; therefore, since the acceleration sensor 5 measures the acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19, then the components 11-15 of the circuitry 11 shown in Figure 1 are used to evaluate the obtained acceleration signal that is limited to circulating radial force component caused by rotation of the rotating body i.e. parts 1-2 and internal parts of rotor driving arrangement 3; Column 4, Lines 54-65; Column 5, Line 51 -  Column 6, Line 12), circulating radial force component (due to the placement of the acceleration sensor 5 on the surface of housing 19 of the stationary housing 7, 9-10 and 19, the acceleration sensor 5 will measure an acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) caused by rotation of a rotating body of the rotating machine (the parts 1-2 and internal parts of rotor driving arrangement 3 will be rotated and, based on the rotation, vibration in the radial direction of the stationary housing 7, 9-10 and 19 is created when an imbalance is present; Figure 1), and interfering influences caused by external excitation are blocked out (via bandpass filter 11 and associated control signal “ωm” because only acceleration signals that correspond to control signal “ωm” are evaluated and every other signal, caused even by an external excitation, are blocked/negated since they do not include “ωm”; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) by the circuitry (performed by bandpass filter 11 of circuitry 6; See Figure 1), and if a2Application No.: 15/951,264Docket No.: 4191-000126-US predetermined threshold value, with a radial acceleration component is exceeded, an imbalance is detected (when the rectified acceleration signal, which is obtained due to a radial acceleration, demonstrates a change in amplitude, the differential element 14 will send a signal to the imbalance response element 15 that an imbalance is determined or detected; therefore, when the rectified acceleration signal increases above a constant outputted amplitude value of the rectified acceleration signal, an imbalance is detected; Column 5, Line 65 – Column 6, Line 12); and the orthogonal components of the acceleration signal (due to the placement of the acceleration sensor 5 on the surface of housing 19 of the stationary housing 7, 9-10 and 19, the acceleration sensor 5 will measure an acceleration due to vibration in the radial direction of the stationary housing 7, 9-10 and 19 and output an acceleration having the corresponding orthogonal components; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12). 
Koch teaches the second sensor, the circuitry and the orthogonal components of the acceleration signal but is silent to the second sensor is arranged on a stator, the circuitry being a microcontroller and determining a smoothed average of the signal, and detecting imbalance based on the smoothed average of the signal.
However, Song teaches the second sensor (105; Figure 1) is arranged on a stator (101 and 106; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Song’s second sensor arranged to Koch’s stator since conventional methods to measure speed through the use of tachometers/tachogenerators produce noise in the speed signals when the motor changes speed, the usage of Song’s sensor will increase space efficiency, reduce footprint of the apparatus and provide higher reliability when determining the speed of the motor (See Song [0007, 0010, 0014, 0031-0032,0036]).

The combination of Koch and Song teach the circuitry and the orthogonal components of the acceleration signal but does not expressly teach the circuitry being a microcontroller, determining a smoothed average of the signal, and detecting imbalance based on the smoothed average of the signal.
However, Davis teaches that it is known in the art to use microcontrollers ([0056]), determining a smoothed average of the signal ([0043, 0095-0096]), and detecting imbalance based on the smoothed average of the signal ([0043, 0095-0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Davis’s microcontroller implemented as Koch and Song’s circuitry and Davis’s smoothed average used to detect Koch and Song’s imbalance since microcontrollers make it economical to digitally control, they are a popular conventional means well suited for long lasting battery applications and/or low power consumption and are small in size, thus reducing the overall footprint of the apparatus; and the averaging would provide enough data throughout time to determine that an actual imbalance of the system is present rather than using a single instance of time to determine an imbalance (which could lead to a faulty determination of imbalance), this increases the systems reliability and efficiency of determining an imbalance.

Regarding claim 21, Koch teaches wherein the first sensor (5; Figure 1) is an acceleration sensor (Column 4, Lines 22-38).

Regarding claim 22, Koch teaches wherein, as a function of the determined rotation speed (Column 5, Lines 28-45), amplitudes of the acceleration signal are determined (the output of the bandpass filter 11 will contain the amplitude of the output signal of the sensor 5, i.e. the acceleration component, as a function of the outputted rotor speed signal from sensor 5; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12).

Regarding claim 23, Koch teaches wherein, for the evaluation of the imbalance ( Column 5, Line 65 – Column 6, Line 12), an average of the amplitudes of the acceleration signal (Sb) is determined (the rectifier 13 will rectify an amplitude signal outputted by the bandpass filter 11 into a voltage value, i.e. average, of the amplitude signal outputted by the sensor 5; where the rectified signal outputted by the rectifier 13 is processed/monitored/evaluated in order to determine any imbalance; Column 5, Line 28 – Column 6, Line 12).

Regarding claim 24, Koch teaches wherein, before the determination of the amplitudes of the acceleration signal (Column 4, Lines 54-65), the signal is at least bandpass filtered (the acceleration signal from the sensor 5 is passed through the bandpass filter 11 before the bandpass filter 11 outputs the amplitude of the acceleration, i.e. determination of the amplitude; Column 5, Lines 45-65 and Column 4, Line 38 – Column 5, Line 12) by a signal conditioning unit (bandpass filter 11; Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856